Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 1 of 14 PageID #: 1155




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT INDIANA
                                  INDIANAPOLIS DIVISION

  PSG ENERGY GROUP, LLC, and                          )
  ENVELOP GROUP, LLC,                                 )
                                                      )
         Plaintiffs,                                  )
                                                      )
                 v.                                   )      Case No. 1:18-cv-03008-TWP-TAB
                                                      )
  JAMISON M. KRYNSKI, RPG ENERGY                      )
  GROUP, INC., COLTON COOPER, and                     )
  TYLER G. WELSH,                                     )
                                                      )
        Defendants.                                   )
  ______________________________________              )
                                                      )
  RPG ENERGY GROUP, INC., JAMISON M.                  )
  KRYNSKI, TYLER G. WELSH, and                        )
  COLTON COOPER,                                      )
                                                      )
         Counter Claimants,                           )
                                                      )
                 v.                                   )
                                                      )
  ENVELOP GROUP, LLC and                              )
  PSG ENERGY GROUP, LLC,                              )
                                                      )
         Counter Defendants.                          )

                 ORDER OVERRULING PLAINTIFFS’ OBJECTIONS
            TO MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
              AND ADOPTING THE REPORT AND RECOMMENDATION

         This matter is before the Court for ruling on the Magistrate Judge's Report and

  Recommendation. (Filing No. 87.) Also before the Court are Plaintiffs PSG Energy Group, LLC's

  and Envelop Group LLC's (“Plaintiffs”) Objection to Magistrate Judge’s Order Granting Motion

  to Strike Reply in Support of Motion to Enforce Settlement (Filing No. 91), Plaintiffs’ Objection

  to the Magistrate Judge’s Report and Recommendation on Motion to Enforce Settlement (Filing

  No. 92), and Plaintiffs’ Consolidated Motion for Leave to File Reply Briefs in Support of Rule 72
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 2 of 14 PageID #: 1156




  Objections, or Alternatively, Motion for Evidentiary Hearing (Filing No. 99). For the reasons set

  forth below, the Court sustains Plaintiffs’ Objection to the Motion to Strike, overrules the

  Objection to the Report and Recommendation, and grants Plaintiffs’ motion for leave to file a

  reply brief. In addition, the Magistrate Judge's Report and Recommendation is adopted as

  modified.

                                         I. BACKGROUND

         The Plaintiffs initiated this case on September 28, 2018, alleging, among other things, trade

  secret misappropriation, racketeering, computer trespass, theft, and tortious interference

  committed by Defendants, Jamison M. Krynski, RPG Energy Group, Inc., Colton Cooper, and

  Tyler G. Welsh (the “Defendants”) (Filing No. 1). On January 9, 2019, Defendants filed a

  Counterclaim against Plaintiffs alleging tortious interference, defamation, breach of contract,

  fraud, theft, and unpaid wages (Filing No. 20).

         Thereafter, the parties engaged in settlement, follow-up and status conferences with the

  Magistrate Judge, as detailed in the Magistrate Judges Report and Recommendation. (See Filing

  No. 87 at 2.) After numerous attempts, the parties announced their belief that a settlement was

  reached on September 13, 2019. (Filing No. 49 at 1.) The parties filed a Joint Motion to Reset

  Case Deadlines which recited that “with the aid of Magistrate Judge Baker, they have reached

  agreement on resolution of this matter but the paperwork and certain contingencies remain

  pending.” Id. The joint motion reflected that the parties agreed to stay the litigation, and they

  intended “to finalize their resolution within the next five (5) weeks, but failing that will meet the

  following deadlines and take this matter to trial.” Id. The Court approved the joint motion and

  new deadlines as proposed by the parties. (Filing No. 50.)




                                                    2
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 3 of 14 PageID #: 1157




         Several weeks passed without any stipulation dismissing the case as settled. In early

  November 2019, Defendants lead counsel developed a family emergency and new counsel was

  retained to assist in the defense of this matter. Eventually, on November 27, 2019, Plaintiffs filed

  the instant Motion to Enforce Settlement (Filing No. 56), asserting that the Defendants have acted

  in bad faith by misrepresenting their abilities and willingness to settle this action. (Filing No. 56

  at 5). Shortly thereafter, on December 3, 2019, the Court referred the Motion to the Magistrate

  Judge for a Report and Recommendation (Filing No. 57).

         Defendants filed a Response in Opposition to Motion to Enforce Settlement in which they

  argued that there was no binding “oral settlement agreement” as the agreement was subject to

  contingencies and execution of a final, formal agreement. (Filing No. 62 at 2.) Defendants argued

  that contrary to Plaintiffs’ allegations, the settlement failed not because of Defendants’ alleged

  “bad faith,” but because of potential pitfalls contemplated by the parties and belatedly disclosed

  material information. Id. Specifically, Defendants argued the settlement was contingent upon (1)

  Defendants’ procurement of funds for settlement payments and (2) agreements relating to the

  amount of Defendants’ indemnification of Plaintiffs for several third-party claims.

         Plaintiffs filed a timely Reply in Support of the Motion to Enforce Settlement (Filing No.

  74). On January 17, 2020, the Defendants moved the court to strike the Plaintiffs’ Reply asserting

  that Plaintiffs had supplemented their initial arguments with key details noticeably omitted from

  their opening brief. (Filing No. 79.) Eleven days later, the Magistrate Judge agreed with the

  Defendants and granted the Motion to Strike, finding that “Reply briefs are for "replying," not

  raising new arguments and submitting new evidence, which is what Plaintiffs' reply brief attempts

  to do. Plaintiffs' reply brief [Filing No. 74] is stricken.” (Filing No. 84.)




                                                    3
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 4 of 14 PageID #: 1158




         The Magistrate Judge filed a Report and Recommendation on January 29, 2020 (Filing No.

  87), recommending that the Court deny Plaintiffs’ Motion to Enforce Settlement. On February 11,

  2020, Plaintiffs filed a timely Objection to the Magistrate Judge’s Report and Recommendation

  (Filing No. 92), as well as an Objection to the Magistrate Judge’s Order which granted the motion

  to strike Plaintiff’s Reply. (Filing No. 91.)

         On March 30, 2020, Plaintiffs filed a Consolidated Motion for Leave to File Reply Briefs

  in support of their objections to the Magistrate Judge’s Order Granting Motion to Strike Reply in

  Support of Motion to Enforce Settlement [Doc. 91] and Objection to the Magistrate Judge’s Report

  and Recommendation on Motion to Enforce Settlement [Doc. 92], or alternatively, a request for

  an evidentiary hearing. (Filing No. 99.)

                                      II.    LEGAL STANDARD

         When a district court refers a non-dispositive pretrial motion to a magistrate judge under

  Federal Rule of Civil Procedure 72(a), “the district judge in the case must consider timely

  objections and modify or set aside any part of [a magistrate judge’s order] that is clearly erroneous

  or is contrary to law.” Federal Rule of Civil Procedure 72(a). A magistrate judge’s decision is

  clearly erroneous when “the district court is left with the definite and firm conviction that a mistake

  has been made.” Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir. 1997).

         A district court may assign dispositive matters to a magistrate judge, in which case the

  magistrate judge may submit to the district judge only a report and recommended disposition,

  including any findings of fact. Fed. R. Civ. P. 72(b)(1). See Schur v. L.A. Weight Loss Ctrs., Inc.,

  577 F.3d 752, 760 (7th Cir. 2009). The magistrate judge’s recommendation on a dispositive matter

  is not a final order, and the district judge makes the ultimate decision to “accept, reject, or modify”




                                                    4
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 5 of 14 PageID #: 1159




  the findings and recommendations, and the district court need not accept any portion as binding.

  Fed. R. Civ. P. 72(b)(3). See also Schur, 577 F.3d at 760-61.

         After a magistrate judge makes a report and recommendation, either party may object

  within fourteen days of being served with a copy of the same. Fed. R. Civ. P. 72(b)(2). When a

  party raises specific objections to findings and recommendations made within the magistrate

  judge’s report, the district court is required to review those objections de novo, determining for

  itself whether the decisions as to those issues are supported by substantial evidence or were the

  result of an error of law. Fed. R. Civ. P. 72(b)(3).

                                         III. DISCUSSION

         The Magistrate Judge reports that he used his best efforts to help the parties reach a

  resolution by conducting a settlement conference and multiple follow-up conferences focused on

  settlement. (Filing No. 87 at 5.) Despite these efforts, the Magistrate Judge determined that no

  settlement was reached in this case, and thus, he recommends that the Court deny the Plaintiffs'

  Motion to Enforce Settlement. Id. The Plaintiffs contend this determination is erroneous, in part

  because by prematurely granting the Defendants' Motion to Strike their Reply, the Magistrate

  Judge failed to consider necessary evidence and arguments in support of Plaintiffs' Motion to

  Enforce Settlement. The Court will address the Objection to the Motion to Strike, before

  determining whether the Motion to Enforce Settlement should be granted on de novo review.

  A.     Requests for a Hearing

         As an initial matter, the Court denies all alternative requests for an evidentiary hearing. As

  noted by the Defendants, the record and docket in this case is filled to the brim with briefing. See

  (Filing No. 56); (Filing No. 62); (Filing No. 74) [STRICKEN]; (Filing No. 79); (Filing No.

  89); (Filing No. 91); (Filing No. 92); (Filing No. 95); (Filing No. 96); (Filing No. 99); (Filing No.



                                                    5
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 6 of 14 PageID #: 1160




  101); and (Filing No. 103). The Court has read all of these briefings. The request for an

  evidentiary hearing would have limited (if any) probative value and would waste judicial

  resources, especially considering the COVID-19 pandemic and the court's limited scheduling

  capacity for video conference hearings in civil matters.

  B.     Objection to the Motion to Strike

         As a general rule, motions to strike are disfavored because they potentially serve only to

  delay. Heller Financial, Inc. v. Midwhey Powder Co., Inc., 883 F.2d 1286, 1294 (7th Cir.1989).

  The “purpose for having a motion, response and reply is to give the movant the final opportunity

  to be heard and to rebut the non-movant’s response, thereby persuading the court that the movant

  is entitled to the relief requested by the motion.” Lady Di’s, Inc. v. Enhanced Servs. Billing, Inc.,

  2010 U.S. Dist. LEXIS 29463, at *4, 2010 WL 1258052 (S.D. Ind. Mar. 25, 2010). New arguments

  and evidence may not be raised for the first time in a reply brief. See Gold v. Wolpert, 876 F.2d

  1327, 1331 n. 6 (7th Cir.1989). As noted by the Magistrate Judge, “[r]eply briefs are for replying,

  not raising new arguments or arguments that could have been advanced in the opening brief.”

  Autotech Technologies Ltd. Partnership v. Automationdirect.com, Inc., 249 F.R.D. 530, 536

  (N.D.Ill.2008). However, a party may expand upon and clarify arguments in its reply brief. See

  Ripberger v. Corizon, Inc., No. 1:11–cv–01394–TWPMJD, 2012 WL 4340716, * 1 (S.D.Ind.

  Sept.20, 2012). This serves to prevent the nonmoving party from being sandbagged. See Medical

  Assur. Co., Inc. v. Miller, No. 4:08–cv–29, 2010 WL 2710607, * 4 (N.D.Ind. Jul.7, 2010).

         On January 2, 2020, the Plaintiffs filed a sealed Reply to the Motion to Enforce Settlement

  and attached an affidavit of its lead counsel and associated exhibits (Filing No. 74). Plaintiffs

  explain that the Reply was filed in order to “respond to the arguments contained in the Response,

  present evidence to correct the record, and expand upon the arguments originally presented in the



                                                   6
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 7 of 14 PageID #: 1161




  Motion to Enforce Settlement.” (Filing No. 99 at 2.) Upon receipt of the Reply, Defendants moved

  to strike it on the basis that Plaintiffs obscured important details in their Motion to Enforce

  Settlement and then raised them on reply for the first time. Defendants thus asked the Court to

  strike Plaintiffs’ Reply in Support of their Motion to Enforce Settlement, or alternatively, that the

  Court grant Defendants leave to file a sur-reply. Eleven (11) days later, Plaintiffs contend the

  Magistrate Judge improvidently granted the Motion to Strike the Reply which prevented

  consideration of the truth concerning facts material to whether the settlement should be enforced.

         Plaintiffs assert a violation of S.D. Local Rule 7-1 (which sets forth the time-line for the

  filing of motions), when their Reply was stricken, before they submitted their Response to the

  Motion to Strike. They argue they were “precluded from correcting the inaccurate assertions and

  misleading arguments in the Response, on which the magistrate judge relied thereafter in ruling

  on the Motion to Enforce.” (Filing No. 91 at 2.) Under L.R. 7-1(c)(3), a non-moving party may

  respond to all motions, other than summary judgment motions or Federal Rule of Civil Procedure

  12(b)(e), or (f) motions, “within 14 days after service of the motion.” The purpose of such local

  rules “is to provide a specific time within which the opposing party must respond to the motion to

  make certain that the issues of the motion are properly framed.” Pfeil v. Rogers, 757 F.2d 850,

  857 (7th Cir. 1985).

         Federal Rule of Civil Procedure 12(f) allows the court to “strike from a pleading an

  insufficient defense or redundant, immaterial, impertinent, or scandalous matter.” The court may

  (1) act on its own, or (2) on a motion made by a party either before responding to the pleading or,

  if a response is not allowed, within 21 days after being served with the pleading. Id. Motions to

  strike are generally disfavored; however, “where ... motions to strike remove unnecessary clutter




                                                   7
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 8 of 14 PageID #: 1162




  from the case, they serve to expedite, not delay.” Heller Fin., Inc. v. Midwhey Powder Co., Inc.,

  883 F.2d 1286, 1294 (7th Cir. 1989).

          Defendants contend the Court was not obligated to allow Plaintiffs to file a Reply because

  they did not move to strike the Reply under Federal Rule of Civil Procedure 12(f). Instead,

  Defendants contend that they asked the Court to exercise its “inherent power to strike

  impermissible filings.” (Filing No. 79 at 3.) Defendants argue the Magistrate Judge struck the

  Reply using his inherent authority to strike impermissible filings and sua sponte determined that

  the reply exceeded the bounds of “replying”. (Filing No. 95 at 6.)

          The Court does not agree with Defendants. Although the Magistrate Judge had the

  authority to sua sponte strike the Reply, this was not a sua sponte ruling. The Magistrate Judge

  clearly entertained the Motion to Strike and granted it through a marginal entry on the Motion to

  Strike itself. The Magistrate Judge concluded that the Reply improperly raised new arguments

  and submitted new evidence. (See Filing No. 84.) And perhaps he believed the pleading was more

  aligned with L.R. 7-1(d)˗˗which allows for early rulings on routine motions˗˗than with L.R. 7-

  1(c)(3). The Court agrees with the Plaintiffs that their Reply was not a routine motion, and

  ordinarily they would be allowed time to file a reply. Accordingly, the Court must now determine

  whether the Reply improperly raised new arguments and submitted new evidence.

          In support of their argument that the Reply did not raise new arguments and evidence,

   Plaintiffs explain:

          Because the Response raised alleged contingencies to the parties’ settlement,
          despite none of the settlement documents including any provisions suggesting the
          existence of such contingencies and Defendants’ repeated representations to
          Plaintiffs’ counsel that no such contingencies were in effect to prevent the parties’
          agreed upon settlement, and because the Response presented evidence that
          Plaintiffs knew to create an inaccurate depiction of the facts surrounding the
          parties’ settlement negotiations, Plaintiffs filed their Reply, including an affidavit
          of its lead counsel and associated exhibits, to respond to the arguments contained

                                                    8
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 9 of 14 PageID #: 1163




         in the Response, present evidence to correct the record, and expand upon the
         arguments originally presented in the Motion to Enforce Settlement.

  (Filing No. 99 at 2.)

         This Court now has the benefit of both parties’ extensive briefing on the issue of whether

  Plaintiffs’ Reply should be stricken. In its de novo review, the Court determines the Reply should

  not be stricken. The Reply properly expanded upon the Plaintiffs’ original Motion to Enforce

  Settlement and directly responded to argument in the Defendants’ Response. See Philpot v. 420

  Magazine, Inc., No. 1:14-cv-01790-RLY-MJD, 2015 WL 2130961, at *3 n. 4 (S.D. Ind. May 6,

  2015) (finding that new evidence with a reply brief is appropriate where it either “1) lends factual

  support to arguments that [the moving party] already made in its opening brief; or 2) addresses

  arguments that [the non-moving party] made in his response brief.”). Accordingly, the Plaintiff’s

  Objection to the Motion to Strike (Filing No. 91) is sustained and the Reply (Filing No. 74), will

  be considered.

         The Court notes that in the alternative, the Defendants requested that if the Court did not

  strike Plaintiffs’ Reply in Support of their Motion to Enforce Settlement, they sought leave to file

  a sur-reply to address any new evidence and contentions that should have been included in support

  of Plaintiff’s opening brief. (Filing No. 79 at 9.) The proposed sur-reply is attached as Filing No.

  79-1. Leave is granted so far as the Court will consider portions of the sur-reply that address factual

  contentions regarding Defendants’ representations and ability to fund the settlement.

  C.     Motion to Enforce Settlement

         A settlement agreement is a contract that is enforceable under ordinary state law contract

  principles. Lynch, Inc. v. SamataMason Inc., 279 F.3d 487, 490 (7th Cir. 2002). A settlement

  agreement in a federal case is “just like any other contract.” Dillard v. Starcon Int'l, Inc., 483 F.3d

  502, 506 (7th Cir. 2007). Here, Indiana law governs, and under Indiana law, an agreement to settle

                                                    9
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 10 of 14 PageID #: 1164




   a lawsuit is generally enforceable. See Zimmerman v. McColley, 826 N.E.2d 71, 76-79 (Ind. Ct.

   App. 2005). “It is established that if a party agrees to settle a pending action, but then refuses to

   consummate his settlement agreement, the opposing party may obtain a judgment enforcing the

   agreement.” Id. at 76 (citing Georgos v. Jackson, 790 N.E.2d 448, 453 (Ind. 2003) ).

          Oral settlement agreements are treated no differently than any other binding oral agreement

   under federal law; an oral settlement agreement “is binding and enforceable so long as it contains

   ‘all terms of the contract to be made.’” Id. at 837 n. 5 (quoting Taylor v. Gordon Flesch Co., Inc.,

   793 F.2d 858, 862 (7th Cir. 1986); citing Glass v. Rock Island Refining Corp., 788 F.2d 450, 454

   (7th Cir. 1986)); see also, Trask v. Bish, No. 2:13-CV-1, 2013 WL 6095631, at *4 (N.D. Ind. Nov.

   19, 2013) (“[A] change of heart after [a party] had agreed to the oral settlement does not undo the

   agreement. A party who has previously authorized a settlement remains bound to its terms even

   if she changes her mind.”). In evaluating the legal effect of the parties’ “agreement,” courts

   consider the parties’ outward manifestation of intent. See Rosco v. Equifax Info. Servs., Inc., No.

   1:14-CV-141, 2015 WL 5613203, at *4 (N.D. Ind. Sept. 24, 2015) (“Whether a meeting of the

   minds exists ‘is a factual matter to be determined from all the circumstances,’ and the Court should

   not consider ‘the parties' subjective intents but their outward manifestation of it.’”) (quoting

   Zimmerman v. McColley, 826 N.E.2d at 77 (Ind. Ct. App. 2005).

          Plaintiffs point out that whether the parties knowingly and voluntarily agreed to settle this

   action is a question of fact left to the Court as the trier of fact on the Motion to Enforce. See

   Dhaliwal v. Woods Div. Hesston Corp., 931 F.2d 58 (Table), at *2 (7th Cir. April 16, 1991); Glass

   v. Rock Island Refining Corp., 788 F.2d 450, 455 (7th Cir. 1986)) (“Whether the parties knowingly

   and voluntarily entered into a settlement agreement is a question of fact.”). In determining whether

   the parties entered into a settlement agreement, the Court considers the factors examined by the



                                                    10
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 11 of 14 PageID #: 1165




   Magistrate Judge in his Report and Recommendation, as well as the factors discussed in the

   Plaintiffs’ Reply and appropriate sections of the Defendants’ Sur-reply, and weighs the evidence

   presented by both sides.

          The Plaintiffs provide a table displaying the difference in their recollections and versions

   of the facts, compared to Defendants’ recollections and versions. (See Filing No. 99-1 at 10-11.)

   Plaintiffs contend the parties reached a binding settlement agreement, and in support of their

   contention, they provide argument and documentation showing that Defendants: (1) knew the

   amount of claims to be indemnified when making their initial settlement offer, and such amount

   never changed, (2) did not make the settlement “contingent” on the indemnified claims where the

   indemnity was always a term of the parties’ settlement to be performed in the future, (3) offered

   the Agreed Judgment as a substitute for any failure on Defendants’ part to fund the settlement

   while nevertheless affirmatively representing to Plaintiffs that the money was “good,” (4) agreed

   to sign the final version of the settlement paperwork (including the Agreed Judgment) without any

   contingencies whatsoever, (5) through the joint preparation of a Joint Motion filed with the Court,

   acknowledged that the case would end by dismissal or the filing of the Agreed Judgment by mid-

   October despite the language purposefully used by both counsel, and (6) began performing the

   terms of settlement while simultaneously promising—again—to sign the settlement paperwork.

          In contrast, the Defendants assert and submit evidence to show that the parties do not have

   an enforceable settlement because: (1) the amount of the largest indemnified claim was a surprise

   to them, (2) the Defendants’ ability to indemnify was a contingency to settlement (rather than an

   actual term of settlement), (3) the funding was impossible or unattainable, (4) there were

   contingencies to settlement at the time they agreed to sign the paperwork, (5) there parties filed a




                                                   11
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 12 of 14 PageID #: 1166




   Joint Motion to reset case deadlines, and (6) their partial performance of settlement terms was to

   remove contingencies to settlement.

           The parties’ differing recollections of their intent and of what was agreed upon convince

   the Court that the parties did not come to a final settlement agreement. The Reply and Sur-reply

   further demonstrate the parties’ divergent perceptions of what needed to be done before settlement

   was finalized. The circumstances here are do not show an impermissible change of heart,

   misrepresentation or dissatisfaction with prior counsel or bad legal advice. See, e.g., Qiang Wang

   v. Palo Alto Networks, Inc., 686 Fed.Appx. 890, 894-95 (Fed. Cir. 2017) (refusing to vacate

   settlement agreement where the plaintiff claimed it was based on erroneous legal advice); Latshaw

   v. Trainer Wortham & Co., 452 F.3d 1097, 1101-02 (9th Cir. 2006) (“A party will not be released

   from a poor litigation decision made because of inaccurate information or advice, even if provided

   by an attorney.”). Instead, the evidence shows there was no final meeting of the minds, the parties

   had not come to final agreement, and contingencies existed. The Court’s orders and the parties’

   own filings support this contention. The Amended Order kept the language that “[t]his case is

   settled, contingent upon certain additional agreements being put in place and followed.” (Filing

   No. 48.) The joint motion noted that “the parties fully intend to finalize their resolution within the

   next five (5) weeks, but failing that will meet the following deadlines to take this matter to

   trial.”(emphasis added) (Filing No. 49). If Plaintiffs had truly believed that the settlement was

   final, expressing contemplated circumstances in which the parties may proceed to trial does not

   make sense. See also Rodgers v. Gary Cmty. Sch. Corp., No. 2:12-CV-530 JD, 2016 WL 7210851,

   at *2 (N.D. Ind. Dec. 13, 2016) (holding that there was no enforceable settlement agreement when

   the parties “made clear that the proposed settlement was subject to board approval and that the

   settlement would be void without such approval during an executive section of the board.”). For



                                                    12
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 13 of 14 PageID #: 1167




   all of these reasons, the Court concludes that the Motion to Enforce Settlement must be denied.

   The Magistrate Judges recommendation was not clearly erroneous or contrary to law.

   Accordingly, the Court adopts the Magistrate Judge’s Report and Recommendation (Filing No.

   87), as modified by this Order.

          As a final note, the Defendants’ comments on the professional conduct of Plaintiffs’

   counsel are unwarranted. The Court does not find Plaintiffs’ counsel’s pleadings to be uncivil,

   vexatious or virulent; rather, counsel is understandably frustrated and disappointed that the

   purported settlement agreement in this fiercely litigated action did not come to fruition. As noted

   by the Magistrate Judge, if the matter were truly settled, the Court would share the parties’

   expected elation. That said, the manner in which Plaintiffs have carried their burden appears to

   have been civil at all times.

                                          IV. CONCLUSION

          For the reasons set forth above, the Court SUSTAINS the Plaintiffs’ Objection to Motion

   to Strike Plaintiffs’ Reply Brief (Filing No. 74), and the Reply has been considered. In his Report

   and Recommendation, the Magistrate Judge determined that when counsel called to report that the

   elusive settlement finally was at hand, the parties made it clear that certain contingencies remained.

   Considering the parties’ extensive briefing and evidence, the Court agrees and determines that the

   only reasonable conclusion is that no settlement was reached. Accordingly, the Court DENIES

   the Plaintiffs’ Motion to Enforce Settlement. (Filing No. 56.) The Court SUSTAINS Plaintiffs’

   Objection to the Magistrate Judge’s Order Granting Motion to Strike Reply, (Filing No. 91) and

   OVERRULES the Objection to the Magistrate Judge’s Report and Recommendation (Filing No.

   92 ). The Court GRANTS Plaintiffs’ Consolidated Motion for Leave to File Reply Briefs (Filing




                                                    13
Case 1:18-cv-03008-TWP-TAB Document 104 Filed 04/29/20 Page 14 of 14 PageID #: 1168




   No. 99) and Court ADOPTS the Magistrate Judge’s Report and Recommendation, (Filing No. 87),

   as modified by this Order.

          The Clerk is directed to remove the “Stricken” designation from the Reply at (Filing No.

   74).

          SO ORDERED.

   Date: 4/29/2020



   DISTRIBUTION:

   Jaclyn M. Flint
   RILEY BENNETT EGLOFF LLP
   jflint@rbelaw.com

   Kathleen I. Hart
   RILEY BENNETT EGLOFF LLP
   khart@rbelaw.com

   Bernie W. (Too) Keller
   KELLER MACALUSO LLC
   too@kellermacaluso.com

   Gregory A. Neibarger
   DENTONS BINGHAM GREENEBAUM LLP
   greg.neibarger@dentons.com

   Jessica Laurin Meek
   DENTONS BINGHAM GREENEBAUM LLP
   jessica.meek@dentons.com

   Meaghan Klem Haller
   DENTONS BINGHAM GREENEBAUM LLP
   meaghan.haller@dentons.com




                                                 14
